Hiuu, C. J., (dissenting.) The motion to be permitted to enter a remittitur and take an affirmance for an amount which the court will not regard as excessive has called for a careful investigation of the evidence touching the extent of the injuries to Mr. Adams. I have come to the conclusion that the court erred in íeversing the case, and think that it should be affirmed, notwithstanding the erroneous testimony, because that testimony has not been prejudicial. I favor rectifying the error by affirming the case, but I am not willing to cause a remittitur to be entered and affirm for a reduced amount; and, differing with mv associates on this question, I shall briefly state my reasons therefor. If the testimony of Mr. Adams and his witnesses is true, the verdict is not excessive, but moderate. This testimony comes accredited by the jury, and, if we accept it, there is no excessive award. In the case of Penn. Ry. Co. v. Roy, 102 U. S. 451, which we followed, evidence just like the objectionable evidence in this case was held to be inadmissible because its tendency was to arouse the sympathy of the jury,’ thereby tending to enhance the award of damages. If the award is not excessive, then the error has failed to enhance the damages, and has worked no prejudice. A remittitur is only allowed when the damages are excessive, and that excess can be cured by extracting an amount which will leave the verdict responsive to the evidence. It is impossible in this case to say that the jury gave any given sum for his pain and suffering, loss of health and loss from his business, and then gave an added sum because he had eleven children dependent on him for support.- Although the appellee prefers a reduced judgment to the hazard of another trial, I am not willing to establish a precedent which requires this court to delve into so uncertain-a realm of conjecture. I can see no half-way ground in such case. Either the error aroused the sympathy of the jury and caused it to render a larger verdict than it otherwise would have done, or the verdict is responsive to the legal evidence alone. There is not a certain and definite sum traceable into the verdict which may be extracted and leave a legal verdict, but it is one of those intangible effects which cannot be weighed in coin. Therefore I think the case should either be affirmed, or sent back to another jury to assess the damages free of this erroneous evidence.